ITEMID: 001-107713
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF GLADYSHEVA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of P1-1;Violation of Art. 8;Restitution of the disputed property or financial award;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 5. The applicant was born in 1973 and lives in Moscow.
6. On 28 September 2005 the applicant bought a 37.5 square metres flat in Moscow at 59 Novocheryomushkinskaya Street (“the flat”) and has been living there with her son born in 1998. The seller of the flat, Mr V., had bought it from Ms Ye., who had acquired it under the privatisation scheme. The facts relating to the ownership of the flat prior to the applicant’s acquisition of it and the subsequent invalidation of her title may be summarised as follows.
7. Before its privatisation the flat was owned by the City of Moscow. On 10 September 2004 the prefect of Yugo-Zapadnyy circuit allocated the flat to Mr M. as social housing. M. signed a social tenancy contract on 29 October 2004 and was registered as the flat’s principal, and only, tenant on 12 November 2004. No family members were indicated in the moving-in order.
8. On 19 November 2004 the Department of the Interior of the Cheryomushki District of Moscow registered M.’s spouse Ye. at his address. The registration was effected upon M.’s written application, certified by public notary R. on 17 November 2004, and accompanied by Ye.’s and M.’s marriage certificate issued in Kaluga on 15 October 2004. Ye.’s identity was confirmed upon presentation of her passport.
9. On 19 December 2004 M. was found dead. The inquest found that he had fallen out of the window of his flat and concluded that he had committed suicide, as no evidence of any other person’s involvement could be found. It was noted that M. was a former drug addict.
10. On 11 February 2005 Ye. issued a power of attorney to L., authorising him to represent her in all transactions related to the flat and in all privatisation and registration procedures before the property and residence registration authorities. The power of attorney was certified by public notary S., who had indicated in a standard clause that Ye. had signed the authority in her presence and that her identity and legal capacity had been confirmed.
11. On 30 March 2005 the Housing Policy and Housing Fund Department of the City of Moscow (Департамент жилищной политики и жилищного фонда г. Москвы, “the Moscow Housing Department”) concluded a social tenancy contract with Ye. and on the same day signed a privatisation agreement in respect of the flat. Ye. was represented by L. in these transactions.
12. On 6 May 2005 the Moscow Office of the Federal Authority for Registration of Property (Главное управление Федеральной регистрационной службы по г. Москве) registered Ye.’s ownership of the flat in the Consolidated State Register of Real Estate Titles and Transactions (Единый государственный реестр прав на недвижимое имущество и сделок с ним, “the Land Register”).
13. On 23 May 2005 Ye. sold the flat to V. On 6 June 2005 V.’s ownership was registered in the Land Register.
14. On 28 September 2005 V. sold the flat to the applicant. The terms of the purchase included the applicant’s obligation to pay the seller 990,000.00 Russian roubles (RUB) in respect of the flat, an advance payment of 6,000 United States dollars (USD), plus a contribution of RUB 1,465,847 to renovation costs. It also included an undertaking by the seller to buy the applicant an equivalent flat in the event that the applicant lost the title for reasons relating to any defects of the title which pre-dated the purchase of the flat by the applicant.
15. The transfer of title was registered at the Moscow Office of the Federal Authority for the Registration of Property.
16. The applicant and her son moved into the flat and have been living there since.
17. On 3 May 2007 Ye. died, reportedly of natural causes.
18. On 30 January 2008 the Moscow Department of the Interior informed the Moscow Housing Department of suspected fraud in the privatisation of the flat.
19. On an unidentified date in 2008 the Moscow Housing Department brought an action against the applicant and the previous owners of the flat V. and Ye. They referred to a “check” that had revealed that no marriage had taken place between M. and Ye. and that Ye.’s passport used for the registration and privatisation procedures had been declared lost in 1996; they asked the court to establish that the flat had been fraudulently acquired by Ye. and to declare the privatisation and all the ensuing transactions in respect of the flat null and void. The applicant lodged a counterclaim to have her title to the flat recognised by the court.
20. On 25 July 2008 the Cheryomushkinskiy District Court of Moscow dismissed the authorities’ claim and granted the applicant’s counterclaim, recognising her as the legitimate owner of the flat. It noted, in particular, that the applicant had purchased the flat in good faith (a bona fide buyer) and paid a purchase price for it. Therefore there were no grounds to invalidate the transactions in question. No appeal was lodged within the ten-day statutory limitation period, and the judgment became final and enforceable.
21. On 11 August 2008 the applicant complained to the police that Mr A.B., an official at the Moscow Housing Department, was trying to extort USD 50,000 from her in return for a promise that the Department would not appeal against the judgment of 25 July 2008. On 12 August 2008 the police carried out a covert operation, during which A.B. was caught receiving the aforementioned sum of money from the applicant, who had been primed by the police. On 10 December 2008 A.B. was convicted of embezzlement on account of that episode, and received a custodial sentence.
22. In the meantime, the Moscow Housing Department submitted a request for an extension of the time-limit for appeal against the judgment of 25 July 2008, on the grounds that the prosecution of A.B., who had been in charge of the file, left the Department understaffed and unable to comply with the deadlines. On 14 November 2008 the District Court granted the request and extended the time-limit for the appeal. The appeal hearing took place on 18 December 2008 before the Moscow City Court, which quashed the judgment and remitted the matter back to the District Court for a fresh first-instance examination. It instructed the first-instance court to clarify whether the claims concerned the invalidation of the transactions regulated by Article 167 of the Civil Code, or the reclaiming of property under Article 302 of the Code.
23. On 15 December 2008 criminal proceedings against an “unidentified perpetrator” were instituted on suspicion of fraud in the process of privatisation of the flat. The applicant requested to be granted victim status in these proceedings, but this was refused on the grounds that the damage resulting from the fraud was caused to the Moscow Housing Department, not to the applicant. The decision refusing the applicant victim status was taken by the Moscow City Court on 27 July 2009.
24. On 9 July 2009 the District Court found that the privatisation of the flat by Ye. had been fraudulent. It established, in particular, that the civil act registration authority had found no record of a marriage between M. and Ye. and concluded that their marriage certificate had been forged. Therefore Ye. had had no right to be registered at M.’s address or to privatise his flat after his death. In respect of the applicant, it found that she was a bona fide buyer, within the meaning of Article 302 of the Civil Code. However, it found that the flat, having been fraudulently privatised, had left the possession of the City of Moscow, its lawful owner, without that body having the intention to divest itself of it. Thus, by application of Article 302 of the Civil Code and Constitutional Court ruling 6-P of 21 April 2003, the case fell under one of the two exceptions to the protection of a bona fide buyer’s title, which required that precedence be given to the previous owner. The applicant’s title to the flat was accordingly revoked and the City of Moscow declared the flat’s lawful owner. The court ordered the applicant’s eviction without compensation or an offer of alternative housing. The applicant appealed.
25. On 21 December 2009 the Moscow City Ombudsman wrote to the Mayor of Moscow, asking him to consider offering the applicant a social tenancy of the flat. However, on 19 January 2010 the Moscow Housing Department replied in the negative, stating that this would undermine the order of priority on the waiting list.
26. On 12 February 2010 the investigating authority decided to grant the applicant victim status in the criminal proceedings and questioned her in this capacity. On 23 March 2011, however, they overruled that decision as unfounded, following an order by the prosecutor that they should do so.
27. The criminal investigation of the suspected fraud was then suspended on the grounds that no culprit had been identified. The file, however, contained certain material on the basis of which the courts were able to establish that the privatisation had been carried out improperly. It included, in particular, the finding that all acts relating to Ye.’s registration as a resident of the flat, its privatisation and sale to V. had been carried out using Ye.’s passport, which had been declared lost in 1996. It also contained a reply from the municipal authorities of Kaluga that they had no record of Ye.’s and M.’s marriage having been registered in 2004. The Kaluga passport authorities had replied to the investigator that Ye. had been previously registered as a resident of Kaluga, and her registration there had not been removed until her death in 2007. There was also a reply from public notary R. that she had had no records of M.’s application in her register and she denied having certified it.
28. On 13 May 2010 the appeal against the judgment of 9 July 2009 was rejected in the final instance by the Moscow City Court.
29. The applicant requested a suspension of the execution of the judgment in so far as it concerned the eviction. On 22 July 2010 the court granted her request and adjourned the eviction until 1 February 2011. This term was later extended until 1 June 2011.
30. On 14 December 2010 the Deputy Prosecutor General requested the Supreme Court to examine the applicant’s case in supervisory review proceedings. He considered the revocation of her ownership of the flat unlawful and unjustified. First, he argued that the rule contained in Article 302 § 1 of the Civil Code ordering reinstatement of ownership of the property which was removed from its owner’s possession without the owner’s intention to divest itself of it was inapplicable in her case. He pointed out that the Moscow Housing Department was a party to the transaction in which the flat had been privatised and could not be unaware of it; the Department had never claimed that the official in charge of the privatisation had gone beyond her authority or acted contrary to instructions. Hence it could not be said that the flat had been privatised without the Department having that intention. Therefore, the applicant, as a bona fide buyer, should not have been required to return the flat to its earlier owner, the City of Moscow. Secondly, the Deputy Prosecutor General considered that the judicial decisions had not balanced the interests of the municipality against the lawful rights and interests of the applicant, whereas the protection of individual citizens should have taken priority, in accordance with the Constitution. As a result of a third-party fraud, a single mother and her child faced eviction without compensation and without an offer of alternative housing. He noted that she had no other housing and that all her savings had been put into the purchase of the flat and the costly litigation. Finally, he pointed out that the courts had exceeded their responsibility in applying Article 302 of the Civil Code, in lieu of Article 167 on which the plaintiff had relied, and had thereby granted the award beyond the scope of the claim.
31. On 24 December 2010 the Supreme Court refused the request by the Deputy Prosecutor General, declining to reconsider the case in supervisory-review proceedings. It noted that the applicant’s status as a bona fide buyer had not been in doubt at any stage. However, the courts had correctly applied the law and granted the plaintiff’s lawful claims. It added that the applicant remained free to sue V. for damages.
32. On 31 May 2011 the Cheryomushkinskiy District Court of Moscow rejected the applicant’s application for further suspension of the execution of the judgment of 9 July 2009, noting that there had already been two extensions and there were no grounds for another.
33. On 30 June 2011 the Moscow City Ombudsman wrote to the Mayor of Moscow, alerting him to a growing number of cases of flats being repossessed by the City of Moscow against bona fide buyers on account of irregular privatisation by the previous owners of the flats; all of them were being denied any compensation or substitute housing. In his view, the incidents of fraudulent privatisation should not have been treated by courts as cases where property was removed from possession “without the owner’s intention to divest” within the meaning of Article 302 § 1 of the Civil Code. He pointed out that privatisations were transactions entered into by the State, represented by its public officials, whose duty was to make all the necessary checks and to ensure the procedural integrity of the transaction. The responsibility of the State was thus engaged wherever they failed in this task. In any event, failure to identify documents as forged could not in such circumstances be classified as passage of title without the owner’s intention to divest. He referred to the applicant’s case as one flagrant example of a wrong and unjust outcome of the erroneous interpretation adopted by Moscow courts in such cases. On the same day he sent letters to the Moscow Prosecutor’s Office and the head of the Moscow Department of the Interior, citing the applicant’s case, calling for the thorough investigation of fraud cases of this type, and requesting that the applicant’s victim status be reassessed in the relevant criminal proceedings.
34. According to the applicant’s latest submissions, she has not yet been evicted but considers it imminent.
35. The Civil Code provides for two different avenues by which one’s property title may be challenged by a previous owner:
“1. An invalid transaction shall not entail legal consequences, with the exception of those connected with its invalidity, and shall be invalid from the moment of its conclusion.
2. If a transaction has been recognised as invalid, each of the parties shall be obliged to return to the other party all it has received as part of the transaction, and if return is impossible in kind (including where the transaction concerns the use of property, work performed or services rendered), its cost shall be reimbursed in money - unless other consequences of the invalidity of the transactions have been stipulated by law.
3. If it follows from the content of the disputed transaction that it may only be terminated for the future, the court, while recognising the transaction as invalid, shall terminate its operation for the future.”
“1. If the property has been purchased for a price from a person who had no right to alienate it, and the acquirer is unaware and could not have been aware (the bona fide acquirer, or the acquirer in good faith), the owner shall have the right to reclaim this property from the acquirer, if the said property was lost by the owner or by the person into whose possession the owner has passed the property, or if it was stolen from one or the other, or if it has left their possession in another way, in the absence of intention on their part to divest themselves of it.
2. If the property has been acquired without consideration from a person who had no right to alienate it, the owner shall have the right to reclaim the property in all cases.
3. Money and securities in respect of the property shall not be reclaimed from the bona fide acquirer.”
36. By its ruling of 21 April 2003, 6-P, the Constitutional Court interpreted Article 167 of the Code as not allowing the first owner to reclaim his property from a bona fide buyer unless there is a special legislative provision to this effect. Instead, a claim vindicating prior rights (виндикационный иск) could be lodged under Article 302 of the Code if the conditions indicated in paragraphs 1 and 2 are met, in particular if the property has left the owner’s possession in the absence of intention on the part of him or her to divest themselves of it, or if the property has been acquired without consideration.
37. Further interpretation of Article 302 of the Civil Code was provided by the Plenary of the Supreme Court of the Russian Federation and the Plenary of the High Commercial Court of the Russian Federation, contained in the second paragraph of item 39 of their joint ruling of 29 April 2010, no. 10/22 “On certain questions arising in judicial practice in respect of resolution of disputes connected with the protection of property rights and other real rights” and in the Constitutional Court’s ruling of 27 January 2011, 188OO. They held in particular that there was no automatic link between invalidity of a transaction and an owner’s intention or otherwise, to divest themselves of it. The Constitutional Court’s ruling held, in so far as relevant, as follows:
“... the uncertainty of the legal provisions [including Article 302] challenged by the claimant is eliminated by the interpretation of the Plenary of the Supreme Court of the Russian Federation and the Plenary of the High Commercial Court of the Russian Federation, contained in the second paragraph of item 39 of the [ruling of 29 April 2010, no. 10/22]: ‘the invalidity of the transaction in execution of which the transfer of property was effected does not by itself prove that it left the possession of the owner in the absence of intention to divest on their part; the courts need to establish whether the owner intended to transfer possession to another person’”.
VIOLATED_ARTICLES: 8
